         Case 1:16-cv-00036-SPW Document 244 Filed 08/05/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION


FAITH MCLAIN,ET AL.,
                                                     CV 16-36-BLG-SPW
                        Plaintiffs,

 vs.                                                 ORDER


FRANCIS MCLAIN,ET AL.,

                        Defendants.


        The Court having been notified of the partial settlement of this case (Doc.

243),

        IT IS ORDERED that within 30 days of the date of this Order, the parties

shall file a stipulation to dismiss together with a proposed order dismissing certain

portions of the case.

        IT IS FURTHER ORDERED that upon receipt of the Stipulation and

issuance of the Order dismissing, the Court will schedule a status conference

regarding going forward with trial on the remaining issues.

        The Clerk of Court is directed to notify the parties of the making of this

Order.


        DATED this                of August, 2021.


                                              ''^SAN P. WATTERS
                                               United States District Judge
